Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 09/24/2021. Claims 1, 11, 16 have been amended. Claim 12 have been cancelled. Claims 1-11, 13-20 are presented for examination. Claims 1, 11, 16 are independent claims.

Allowable Subject Matter
Claims 1-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Linn et al (US 11,048,891 B1) teaches a transfer of a resident from a displacement facility to a receiving facility. A caretaker associated with the resident, who is also a healthcare professional, accompanies the transfer. However Linn does not specifically teach the caretaker also transfers to the receiving facility along with the resident.
Burke, JR (US 2008/0319805 A1) teaches a system and method of evacuating a family comprising at least one child {resident] and the parents {caretaker associated with the resident} to a lodging that had been reserved.
Krupa (US 2005/0071198 A1) teaches a system and method of searching for available beds at one or more facilities.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        



/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648